289 F.2d 784
Evelyn Mildred GLIEM, Administratrix, Estate of Rhea I. Farrell, Deceased, Appellantv.DISTRICT OF COLUMBIA, Appellee.
No. 16070.
United States Court of Appeals District of Columbia Circuit.
Argued April 5, 1961.
Decided April 13, 1961.
Petition for Rehearing En Banc Denied May 8, 1961.

Mr. George C. Dreos, Washington, D. C., for appellant.
Mr. John R. Hess, Asst. Corporation Counsel for the District of Columbia, with whom Messrs. Chester H. Gray, Corporation Counsel, Milton D. Korman, Principal Asst. Corporation Counsel, and Hubert B. Pair, Asst. Corporation Counsel, were on the brief, for appellee.
Before WILBUR K. MILLER, Chief Judge, and PRETTYMAN and BURGER, Circuit Judges.
PER CURIAM.


1
The administratrix sought a commission of $298.24, and a fee of $610.05 for her attorney, for the administration of gross assets of $2,982.44. The settlement of the estate seems to have presented little difficulty. From a District Court order limiting the aggregate of commission and attorney's fee to ten per cent of the gross estate, the administratrix appeals.


2
We find no error.


3
Affirmed.